EXHIBIT 1 PG&E CORPORATION RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS AS OF AND FOR THE PERIODS ENDING DECEMBER 31, 2, REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PG&E CORPORATION RETIREMENT SAVINGS PLAN TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF AND FOR THE PERIODS ENDING DECEMBER 31, 2: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to the Financial Statements 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Employee Benefit Committee of PG&E Corporation, and Participants of the PG&E Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the PG&E Corporation Retirement Savings Plan (the “Plan”) as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the PG&E Corporation Retirement Savings Plan as of December 31, 2007 and 2006, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP San Francisco, California June 26, 1 PG&E CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (in thousands) As of December 31, 2007 2006 ASSETS Investment in Master Trust, at fair value $ 2,373,511 $ 2,360,268 LIABILITIES - - Net assets reflecting all investments at fair value 2,373,511 2,360,268 Adjustment from fair value to contract value for fully benefit-responsive investment contracts (Note 2) 1,406 6,459 NET ASSETS AVAILABLE FOR BENEFITS $ 2,374,917 $ 2,366,727 See accompanying Notes to the Financial Statements. 2 PG&E CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (in thousands) Year ended December 31, 2007 2006 ADDITIONS TO NET ASSETS ATTRIBUTABLE TO: Investment Income: Plan interest in Master Trust investment income $ 114,573 $ 329,284 Contributions: Employer 24,675 23,879 Participant 74,947 70,263 Total contributions 99,622 94,142 Total additions 214,195 423,426 DEDUCTIONS FROM NET ASSETS ATTRIBUTABLE TO: Benefit distributions to participants 176,518 159,076 Administrative expenses 211 196 Total deductions 176,729 159,272 NET INCREASE BEFORE ASSET TRANSFERS 37,466 264,154 Asset transfers, net (29,276 ) (1,278 ) NET INCREASE 8,190 262,876 NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year 2,366,727 2,103,851 End of year $ 2,374,917 $ 2,366,727 See accompanying Notes to the Financial Statements. 3 PG&E CORPORATION RETIREMENT SAVINGS PLAN NOTES TO THE FINANCIAL STATEMENTS NOTE 1:DESCRIPTION OF PLAN The following is a brief description of the PG&E Corporation Retirement Savings Plan (“RSP”).The RSP Plan document (“Plan Document”) provides a more complete description of the RSP’s provisions. General - The RSP is a defined contribution plan covering nonunion employees of PG&E Corporation and all companies owned by PG&E Corporation (collectively, PG&E Corporation Group), as designated by the Employee Benefit Committee (“EBC”).The RSP is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. The Board of Directors of PG&E Corporation established the EBC to have oversight over the administration and financial management of affiliated company employee benefit plans.The EBC provides corporate governance and administrative oversight of the RSP.The EBC retains Fidelity Management Trust Company as the Trustee of the RSP (“Trustee”). The RSP participates with the PG&E Corporation Retirement Savings Plan for Union-Represented Employees (“Union RSP”), in the PG&E Corporation Retirement Savings Plan Master Trust (“Master Trust”), which holds the investment assets of both plans.The accompanying financial statements present the assets and liabilities of the RSP only. Eligibility - Nonunion employees of the PG&E Corporation Group are eligible to participate in the RSP. Contributions - Participating employees may elect to contribute, through payroll deductions, from 1 to 20 percent of their covered compensation, as defined in the Plan Document (“Covered Compensation”).Participating employees’ Covered Compensation for purposes of the RSP is limited by the Internal Revenue Code (the “Code”) to $225,000 for the 2007 plan year and $220,000 for the 2006 plan year.These elective contributions can be on a pre-tax basis, on an after-tax basis, or on a combination of both pre-tax and after-tax basis. Participants may also contribute amounts representing distributions from other qualified plans into the RSP.Pre-tax contributions, earnings on pre-tax and after-tax contributions, employer contributions and any amounts contributed by participants that represent distributions from other qualified plans, are not subject to federal or state income taxes until withdrawn or distributed from the RSP, as set forth by the regulations in the Code. As provided by the Code, participant pre-tax contributions may not exceed $15,500 for the 2007 plan year and $15,000 for the 2006 plan year.All RSP contributions, including pre-tax and after-tax participant contributions and all employer contributions, may not exceed the lesser of 100 percent of the participant's Covered Compensation or $45,000 for the 2007 plan year and $44,000 for the 2006 plan year.In addition, as provided by the Code, participants age 50 and older are permitted to make an additional catch-up deferral contribution of between 1 and 20 percent of the participant's Covered
